Broyles, C. J.
1. Where one indicted for a bailable offense has been arrested and has given bond for his appearance at the next term of the court, and fails to appear at that term, his bond can be forfeited, and he can be re-arrested on a new warrant; and he is not allowed to give bond more than twice for the same offense (Penal Code of* 1910, §§ 961, 959) ; but there is no law in this State authorizing his punishment for contempt of court for failing and refusing to appear in accordance with the terms of the bond.
2. Under the above ruling the court in this case erred in overruling the demurrer to the rule nisi requiring the defendant to show cause why ho should not be adjudged in contempt of court.

Judgment reversed.


Luke and Bloodwortii, JJ., concur.